In an action in which the plaintiff wife was granted a divorce by a judgment of the Supreme Court, Orange County, entered September 10, 1976, defendant appeals from stated portions of the said judgment. Judgment modified, on the law and the facts, by (1) deleting the twelfth decretal paragraph thereof, which directed defendant to pay plaintiff $5,000 for use towards the purchase of a new motor vehicle, and substituting therefor a provision directing defendant to furnish plaintiff a suitable automobile for her use, and (2) reducing the amount awarded in the thirteenth decretal paragraph thereof as a counsel fee to $5,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Defendant’s time to pay the counsel fee as reduced is extended until 60 days after entry of the order to be made hereon. The trial court properly determined that the wife should be furnished with an automobile for her use, and it appears reasonable from the record that an automobile costing approximately $5,000 may well be the quality and style of vehicle she should have. The judgment, however, should have directed that the husband provide a suitable automobile for the wife rather than have required the payment of money (see Roscini v Roscini, 41 AD2d 895). The counsel fee was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.